** Summary ** BOARD OF EDUCATION MAY TRANSPORT PUPILS ATTENDING PUBLIC SCHOOLS Pursuant to 70 Ohio St. 9-101 [70-9-101] (1971), a local board of education may not legally transport pupils to an opportunity center which is not supported by public funds, unless the pupil is a part of the school district's public education system.  The Attorney General has considered your opinion request wherein you in effect, ask the following question: "May the local board of education legally transport pupils who are not attending public schools to an opportunity center within a school district?" Title 70 Ohio St. 9-101 [70-9-101] (1971) provides in part as follows: "Any school district may provide transportation for each child who should attend any public elementary or high school when, and only when, transportation is necessary for accomplishment of one of the following purposes: (1) to provide adequate educational facilities and opportunities which otherwise would not be available; . . ." (Emphasis added) You indicate in your letter that said opportunity center is a school for the mentally retarded which is not supported by public funds. The Attorney General has previously ruled (August 9, 1957) that a local board of education cannot utilize their buses to transport students to parochial schools. Further, the clear meaning of Section 9-101 indicates that such transportation is only permissible when the child is attending a public school and only when necessary for the accomplishment of educational opportunities. Further, unless the child is a part of the school district system, the Board would have no authority to transport that student any more than it would to transport a parochial school child.  Therefore, it is the opinion of the Attorney General that your question be answered in the negative. A local board of education may not legally transport pupils to an opportunity center which is not supported by public funds, unless a pupil is a part of that school district's public education program.  (Larry L. French)